UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X   Pearson plc - (the "Company") Notification of PDMRs' Interests Long-Term Incentive Plan ("LTIP") - 2015 Release In 2001, the Company established the Pearson Long-Term Incentive Plan (the "LTIP"). Its purpose is to link management's long-term reward with Pearson's financial performance and returns to shareholders. Restricted Share Awards Under the terms of the LTIP, all shares are released to participants on the vesting date, providing that the participant is still employed by the Company. The following table sets out the number of shares released to PDMRs on 5 October 2015, as notified to the Company on 7 October 2015. The LTIP rules require that sufficient shares are sold to discharge the tax liability arising on the shares released. The shares set out in the third column below were sold on 5 October 2015 at the price shown, with the number of shares or American Depositary Receipts (ADRs) set out in the fourth column below being retained by the PDMRs. Name of PDMR Shares Released Shares sold to discharge tax liabilities Shares/ADRs Retained Sale price per share (£) Michael Barber Tim Bozik Rod Bristow Luyen Chou Don Kilburn Doug Kubach Tamara Minick-Scokalo Melinda Wolfe Interests of the PDMRs As a result of the above transactions, the PDMRs are interested in the following shares or ADRs (excluding those to which they are notionally entitled or may become entitled, subject to the satisfaction of any relevant conditions, under the Company's employee share plans): Name of PDMR Number of Shares/ADRs % of Capital Michael Barber Tim Bozik Rod Bristow Luyen Chou Don Kilburn Doug Kubach Tamara Minick-Scokalo Melinda Wolfe SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 08 October 2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
